SOMERVILLE, J.
On the undisputed evidence, the defendants had such possession of the land in question from 1895 to 1913 as would ripen into title against the plaintiff’s claim, provided they come within the exception to the statute (Code 1896, § 1541) dispensing with the filing of notice of their adverse claim in the office of the judge of probate. Under that statute — in force until the adoption of the new Code in 1908 — they were not required to file such notice of claim if they entered upon the land under a “bona fide claim of inheritance.” The evidence amply supports a finding that they were such claimants.—Jordan v. Smith, 185 Ala. 591, 64 South. 317.
It was of course not necessary that their ancestor had a good title, nor that he believed he had a good title. Nor was it material to this inquiry that his possession— being that of life tenant by curtesy — could not become adverse to the remaindermen.
As the jury might have found that the defendants’ title was perfected by adverse possession after 1905, and prior to 1908, it is not necessary to discuss the operation of section 2830 of the Code of 1907, though it seems clear that under its changed provisions the defendants’' possession would have remained adverse and effective, since they derived title by descent cast from an ancestor who, according to the evidence, died in possession of the land, which he claimed to own while alive.
We conclude that the trial court did not err in overruling the motion for a new trial.
Affirmed.
Anderson, C. J., and McClellan and Mayfield, JJ.,. concur.